Citation Nr: 1030529	
Decision Date: 08/16/10    Archive Date: 08/24/10

DOCKET NO.  04-25 256	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES


1.	Entitlement to service connection for hypertension.

2.	Entitlement to service connection for peripheral neuropathy.

3.	Entitlement to service connection for heart disease.


REPRESENTATION

Appellant represented by:	AMVETS


WITNESSES AT HEARING ON APPEAL

Veteran; Veteran's wife



ATTORNEY FOR THE BOARD

H. Yoo, Associate Counsel


INTRODUCTION

The Veteran had active service from March 1968 to March 1970.

This matter came before the Board of Veterans' Appeals (Board) on 
appeal from a decision of July 2003 by the Department of Veterans 
Affairs (VA) Cleveland, Ohio Regional Office (RO).

In June 2010, the Veteran was afforded a hearing before the 
undersigned Veterans Law Judge via video conference.  A 
transcript of the hearing has been associated with the claims 
file.  

The Veteran was granted service connection for diabetes mellitus, 
type II, by a May 2003 rating decision, with a 10 percent 
evaluation effective November 19, 2002.

On October 13, 2009, in accordance with authority provided 
in 38 U.S.C. § 1116, the Secretary of Veterans Affairs 
announced his decision to establish presumptions of 
service connection, based upon exposure to herbicides 
within the Republic of Vietnam during the Vietnam era, for 
three new conditions:  ischemic heart disease, Parkinson's 
disease, and B cell leukemias.  As required by 38 U.S.C. 
1116, the Department of Veterans Affairs (VA) will issue 
regulations through notice and comment rule-making 
procedures to establish the new presumptions of service 
connection for those diseases.  Those regulations will 
take effect on that date that a final rule is published in 
the Federal Register.  Until that time, VA does not have 
authority to establish service connection and award 
benefits based upon the planned new presumptions.  On 
November 20, 2009, the Secretary of Veterans Affairs 
directed the Board to stay action on all claims for 
service connection that cannot be granted under current 
law but that potentially may be granted based on the 
planned new presumptions of service connection for 
ischemic heart disease, Parkinson's disease, and B cell 
leukemias based upon exposure to herbicides used in the 
Republic of Vietnam during the Vietnam era.  As this 
appeal contains a claim (service connection for heart 
disease) that may be affected by these new presumptions, 
the Board must stay action on that matter in accordance 
with the Secretary's stay.  Once the planned final 
regulations are published, the adjudication of any case or 
claim that has been stayed will be resumed.  


FINDING OF FACT

In June 2010, prior to the promulgation of a decision in the 
appeal, the Board received notification from the Veteran of his 
desire to withdraw the appeal pertaining to the evaluation of his 
claim for entitlement to service connection for hypertension and 
peripheral neuropathy.



CONCLUSION OF LAW

The criteria for withdrawal of a Substantive Appeal by the 
Veteran have been met. 38 U.S.C.A. § 7105(b)(2), (d)(5) (West 
2002); 38 C.F.R. §§ 20.202, 20.204 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has jurisdiction where there is a question of law or 
fact on appeal to the Secretary. 38 U.S.C.A. § 7104 (West 2002); 
38 C.F.R. § 20.101 (2009).  Under 38 U.S.C.A. § 7105, the Board 
may dismiss any appeal, which fails to allege specific error of 
fact or law in the determination being appealed.  A Substantive 
Appeal may be withdrawn in writing or on the record at a hearing 
at any time before the Board promulgates a decision. 38 C.F.R. § 
20.204.  Withdrawal may be made by the appellant or by his or her 
authorized representative. 38 C.F.R. § 20.204.

At the videoconference hearing before the Board in June 2010, 
prior to the promulgation of a decision in the appeal, the 
Veteran's representative stated on the record at the hearing 
before the Board that the Veteran intended to withdraw the appeal 
of the claims entitlement to service connection for hypertension 
and peripheral neuropathy.  Hence, there is no allegation of 
error of fact or law remaining for appellate consideration on 
this matter, and the Board does not have jurisdiction to consider 
an appeal in this matter.  Accordingly, the appeal is dismissed.


ORDER

The appeal as to the issue of entitlement to service connection 
for hypertension is dismissed.

The appeal as to the issue of entitlement to service connection 
for peripheral neuropathy is dismissed.



______________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


